IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 46886

STATE OF IDAHO,                                )
                                               ) Filed: May 20, 2020
       Plaintiff-Respondent,                   )
                                               ) Karel A. Lehrman, Clerk
v.                                             )
                                               )
FREDERICK JEREMIAH JACOBSEN,                   )
                                               )
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael J. Reardon, District Judge.

       Order denying motion to suppress, reversed; judgment of conviction for
       possession of methamphetamine, vacated and case remanded.

       Eric D. Fredericksen, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Andrew V. Wake, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

GRATTON, Judge
       Frederick Jeremiah Jacobsen appeals from the district court’s judgment of conviction for
possession of methamphetamine. He argues that the district court erred in denying his motion to
suppress. For the reasons set for below, we reverse.
                                               I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       Jacobsen was charged with possession of methamphetamine, Idaho Code § 37-2732(c).
The charges arose after Officer Mikowski stopped a vehicle driven by Jacobsen because the rear
license plate was improperly mounted and the registration sticker was not visible.           Upon
approaching the vehicle, Officer Mikowski spoke with Jacobsen and his passenger, Chris Roest.
The officer requested Jacobsen’s insurance, driver’s license, and registration. In addition, the
officer asked Roest for identification. After admitting that he did not have a valid driver’s

                                                1
license, Jacobsen provided Officer Mikowski with an identification card and Roest gave the
officer a suspended license.
       Officer Mikowski returned to his vehicle to run a records check on Jacobsen and Roest.
After spending four and one-half minutes in the patrol car, the officer returned to Jacobsen’s
vehicle to see if Jacobsen had located his registration or proof of insurance. Jacobsen explained
that he had just purchased the vehicle, did not have insurance or a valid registration, and that he
may be able to locate a bill of sale from the previous owner. While Roest looked through the
glove box for documentation, Officer Mikowski asked Jacobsen and Roest various questions.
Roest informed the officer that he was out on bail and was previously arrested for drug
paraphernalia. Thereafter, Officer Mikowski walked back to his patrol car and while walking, he
requested the assistance of a canine unit.
       Upon returning to the patrol car, Officer Mikowski began processing the citations. While
Officer Mikowski was processing the citations, the canine officer, Deputy Kindelberger, arrived.
Deputy Kindelberger approached the passenger side window of Officer Mikowski’s patrol car;
Officer Mikowski turned off the audio on his on-body camera, and the two had a conversation
that lasted seventeen seconds.     Thereafter, Officer Mikowski finished writing the citations.
During this time, Deputy Kindelberger separately removed each occupant from the vehicle,
patted them down for weapons, and questioned them regarding drug use.                After Officer
Mikowski printed the citations and while the deputy was questioning Roest, Officer Mikowski
stepped out of his vehicle and directed Jacobsen to sit on the curb near his patrol car. The officer
briefly spoke with Jacobsen, approached Roest, and requested that he sit next to Jacobsen on the
curb. Subsequently, although there is not an audio recording of the conversation, the video
evidence shows that Officer Mikowski stood next to and spoke with Roest. As he was doing so,
Deputy Kindelberger retrieved his canine and walked behind Jacobsen and Roest, who were still
seated on the curb.     Deputy Kindelberger began the dog sniff and the canine alerted on
Jacobsen’s vehicle. Subsequently, Officer Mikowski turned the audio on his on-body camera on
and is heard having a casual conversation with Roest. Ultimately, the search of Jacobsen’s
vehicle and person revealed methamphetamine.
       As a result of the encounter, the State charged Jacobsen with possession of
methamphetamine. Jacobsen filed a motion to suppress. As pertinent to this appeal, Jacobsen
argued that his traffic stop was unconstitutionally prolonged. After a hearing on the motion and

                                                 2
additional briefing by the parties, the district court ultimately denied Jacobsen’s motion to
suppress.    Consequently, Jacobsen entered a conditional guilty plea to possession of
methamphetamine. He reserved his right to appeal the district court’s denial of his motion to
suppress. The district court sentenced him to a unified term of five years with two years
determinate and retained jurisdiction. Jacobsen timely appeals.
                                                  II.
                                    STANDARD OF REVIEW
       The standard of review of a suppression motion is bifurcated. When a decision on a
motion to suppress is challenged, we accept the trial court’s findings of fact that are supported by
substantial evidence, but we freely review the application of constitutional principles to the facts
as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
659, 662 (Ct. App. 1999).
                                                 III.
                                            ANALYSIS
       Jacobsen argues that the district court erred in denying his motion to suppress because his
traffic stop was unlawfully prolonged.
       The Fourth Amendment of the United States Constitution provides that “the right of the
people to be secure in their persons, houses, papers, and effects, against unreasonable searches and
seizures, shall not be violated . . . .” As the text indicates, the “touchstone of the Fourth Amendment
is reasonableness. The Fourth Amendment does not proscribe all state-initiated searches and
seizures; it merely proscribes those which are unreasonable.” State v. Rios, 160 Idaho 262, 264,
371 P.3d 316, 318 (2016) (quoting Florida v. Jimeno, 500 U.S. 248, 250 (1991)).
       A traffic stop by an officer constitutes a seizure of the vehicle’s occupants and implicates
the Fourth Amendment’s prohibition against unreasonable searches and seizures. Delaware v.
Prouse, 440 U.S. 648, 653 (1979); Atkinson, 128 Idaho at 561, 916 P.2d at 1286. In the context
of traffic stops, authority for the seizure ends when the tasks related to the infraction are, or
reasonably should have been, completed. Rodriguez v. United States, 575 U.S. 348, 354 (2015);
Illinois v. Caballes, 543 U.S. 405, 407 (2005) (“A seizure that is justified solely by the interest in


                                                  3
issuing a warning ticket to the driver can become unlawful if it is prolonged beyond the time
reasonably required to complete that mission.”). Such tasks include ordinary inquiries incident
to the traffic stop such as checking the driver’s license, determining whether there are
outstanding warrants against the driver, and inspecting the automobile’s registration and proof of
insurance. Rodriguez, 575 U.S. at 355; see also Arizona v. Johnson, 555 U.S. 323, 333 (2009)
(“An officer’s inquiries into matters unrelated to the justification for the traffic stop, this Court
has made plain, do not convert the encounter into something other than a lawful seizure, so long
as those inquiries do not measurably extend the duration of the stop.”). An officer may also
require the occupants to exit the vehicle during a traffic stop. Maryland v. Wilson, 519 U.S. 408,
412 (1997).
       Jacobsen argues that Officer Mikowski abandoned the purpose of the traffic stop and the
abandonment added time to his stop on three occasions: (1) when Officer Mikowski stopped
writing the citation to speak with Deputy Kindelberger for seventeen seconds; (2) when Officer
Mikowski separately moved Jacobsen and Roest and instructed them to sit on the curb; and
(3) when Officer Mikowski engaged in a casual conversation with Roest while waiting for the
drug dog sniff to occur.     In response to these contentions, the State argues:         (1) Officer
Mikowski’s seventeen-second conversation with Deputy Kindelberger was justified by officer
safety; (2) moving Jacobsen and Roest was appropriate because the officer needed to control the
scene; and (3) engaging in casual conversation with Roest is permitted. We agree with Jacobsen.
       We conclude that Officer Mikowski abandoned the purpose of the traffic stop when he
spoke with Deputy Kindelberger, separately moved and seated Jacobsen and Roest on the curb,
and had a casual conversation with Roest in order to facilitate a drug dog sniff unsupported by
reasonable suspicion.      This Court recently explained that, pursuant to Rodriguez, “an
abandonment occurs when officers deviate from the purpose of the traffic mission in order to
investigate, or engage in safety measures aimed at investigating crimes unrelated to roadway
safety for which the officers lack reasonable suspicion.” State v. Still, 166 Idaho 351, 356, 458
P.3d 220, 225 (Ct. App. 2019).
       First, Officer Mikowski abandoned the traffic mission when he stopped processing the
citation to have a discussion with Deputy Kindelberger. At the motion to suppress hearing,
Officer Mikowski testified that he had all the information necessary to complete his citation and
was not waiting to hear back from dispatch when Deputy Kindelberger approached the passenger

                                                 4
side window and the pair engaged in a seventeen-second conversation. During that time, Officer
Mikowski deviated from the purpose of his traffic mission. It is unknown what the two were
discussing because Mikowski deactivated the audio on his on-body camera. However, Officer
Mikowski admitted that his conversation with Deputy Kindelberger was for officer safety “just
so that [Deputy Kindelberger] was not walking into a blind situation.” Officer Mikowski’s
deviation was aimed at taking safety precautions to facilitate the drug-dog sniff and it added time
to Jacobsen’s stop.
        Second, Officer Mikowski abandoned the traffic mission when he took time to separately
move Jacobsen and Roest to the curb in order to facilitate the dog sniff. The district court
concluded that this action, as well as the casual conversation with Roest, was justified because:
        Given the complex nature of the stop: with Defendant’s lack of a driver’s license;
        the convoluted ownership history of the vehicle; that the vehicle was registered in
        the passenger’s name; that Defendant had no insurance; that Mr. Roest had a
        suspended driver’s license; the fact that neither Defendant nor Mr. Roest would
        have been allowed to drive the truck away after the citation was given; and that
        Officer Mikowski would have needed to explain both the citation process and the
        options for Defendant and Mr. Roest regarding transportation following the
        conclusion of the traffic stop, the Court cannot find that the time required to
        reasonably address the purpose of the traffic stop would have expired prior the
        Officer Kindelberger’s canine alerting on Defendant’s truck.
We acknowledge that there were complexities involved with the stop, including multiple people
and the need to discuss transportation. Officer Mikowski testified that he intended to discuss the
citation and how the stop would end. However he also testified as follows:
        Q.      Did moving the passenger away from that vehicle have anything to do
                with safety during the canine sniff?
        A.      Yes. Generally you don’t let subjects just mingle around the car as
                another officer or another canine officer is doing his thing around the car.
Thus, Officer Mikowski testified that he moved the pair away from Jacobsen’s vehicle, at least in
part, to facilitate the drug-dog sweep.           “[S]afety precautions taken in order to facilitate”
investigation of other crimes, outside of the traffic mission, are not justified as part of a routine traffic
stop.   Rodriguez, 575 U.S. at 356.            This deviation, like the conversation with Deputy
Kindelberger, was aimed at taking safety precautions to facilitate the dog sniff and it added time
to Jacobsen’s stop.




                                                     5
       Third, Officer Mikowski abandoned the traffic mission when he took forty-three seconds
to casually converse with Roest, instead of addressing Jacobsen and concluding the traffic stop,
while Deputy Kindelberger engaged in the drug-dog sweep. The district court found:
               Based on the video evidence, it appears that there was only forty-three
       (43) seconds between the time at which Officer Mikowski could have begun to
       explain the citation after having both Defendant and Mr. Roest seated on the curb,
       [] and the point at which [Deputy] Kindelberger’s canine alerted on Defendant’s
       vehicle [].
Based on this finding, and the findings set forth above, the court concluded that Officer
Mikowski’s casual conversation with Roest did not prolong the stop. We disagree. Although
Officer Mikowski could have been talking to Roest about the traffic citation, there is no evidence
to show that Officer Mikowski was actually pursuing the traffic mission. The evidence shows
that Officer Mikowski seated Jacobsen on the curb, spoke with Jacobsen for a moment, and then
seated Roest on the curb next to Jacobsen.           Thereafter, Officer Mikowski engaged in a
conversation with Roest. The video evidence shows Deputy Kindelberger walk behind the three
of them while Officer Mikowski and Roest converse. It is unknown what the two are discussing
because Officer Mikowski still had the audio deactivated on his on-body camera. Thereafter, the
deputy began the dog sweep and the canine alerted on the vehicle. After the canine alerted,
Officer Mikowski re-activated the audio on his on-body camera. When he does so, he is heard
having a casual conversation with Roest about the marks on Roest’s face and Roest’s prior
experience with law enforcement.       When questioned at the suppression hearing, Officer
Mikowski admitted that he had “no purpose” in bringing Roest into the conversation and that it
“effectively delayed [the] stop.” There is nothing to suggest that Officer Mikowski actually
processed the citation because the audio was turned off; he did not engage in conversation with
Jacobsen; and he never handed Jacobsen the citation. Because there is no evidence to suggest
otherwise, we cannot say that Officer Mikowski was advancing the purpose of the traffic stop
rather than waiting for the drug dog to alert. Accordingly, the district court erred in denying
Jacobsen’s motion to suppress.
                                               IV.
                                        CONCLUSION
       Because Jacobsen’s traffic stop was unlawfully prolonged, the district court erred in
denying Jacobsen’s motion to suppress. Therefore, the district court’s order denying Jacobsen’s


                                                6
motion to suppress is reversed; the judgment of conviction for possession of methamphetamine is
vacated; and the case remanded.
       Chief Judge HUSKEY and Judge BRAILSFORD CONCUR.




                                              7